 In the Matter of AEROIL PRODUCTS COMPANY, INC., EMPLOYERandDIS-TRICT#161 OF INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 2-RC-890.-Decided October 19, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Warren H.Leland,' hearing officer.The hearing officer's rulings.: made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner and the Intervenor, United Association of Jour-neymen and Apprentices of the Plumbing and Pipe Fitting Industry,Local 2'4', are labor organizations claiming to represent employeesof the Employer.3.The question concerning representation :The Employer and the Intervenor contend that their current con-tract constitutes a bar to this proceeding.'The contract was executed on April 20, 1948, to be effective for 2years from April 8, 1948. It contains the following provision :All persons hired for job classifications within the bargainingunit shall, as a condition of employment, be required to affiliatewith the Union within thirty (30) days after the completion ofthe temporary or trial period of their employment and maintainmembership in the Union during the period of the agreement.It is agreed, however, that in the event that a majority of theemployees of the unit vote in an election conducted by the Na-1They therefore moved at the hearing to dismiss the petition.For the reasons setforth in this section,the motions are hereby denied.86 N. L.R. B., No. 88.639 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional LaborRelationsBoard for union security, then all em-ployees of the unit shallas a conditionof their continuedemploymentremain members ofthe Unionin goodstanding forthe duration of this contract.On or about May 17, 1948, the Intervenor filed a petition for a unionauthorization election under Section 9 (e) (1) of the Act; at the elec-tion held pursuant to this petition, a majority of the eligible em-ployees voted for the authorization of a union shop; and on July 6,1948, the Acting Regional Director issued his "Certificate of Resultsof Union Authorization Election."On November 22, 1948, the peti-tion herein was filed.Ordinarily a 2-year contract operates as a bar to a determination ofrepresentatives during its term.In our opinion, however, the union-security provision set forth above is inconsistent with law, and there-fore prevents the present contract from servingas a bar.2Section8 (a) (3) of the Act permits an employerand alabor organization,under certain conditions, to make an agreement "to require as a con-dition of employment membership [in the labor organization]on orafter the thirtieth day following the beginning of such employmentor the effective date of such agreement, whichever is later."(Em-phasis supplied).The Intervenor has been certified as being au-thorized to make such an agreement with the Employer.However,the second sentence of the union-security provision of the contract wasclearly intended to require membership in the Intervenor as a condi-tion of employment for all employees in the unit, without regard towhether they had served at least 30 days. In this respect, the provi-sion goes beyond the limited form of union-security agreement per-mitted by Section 8 (a) (3) of the Act, and is therefore contrary tolaw, whether or not a union authorization election has been held.'For this reason, without regard to other considerations,4 we find thatthe contract is not a bar to this proceeding.Accordingly, we find that a question affecting commerce existsconcerning the representation of employees of the Employer withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.2Matter of C. Sager & Sons Hinge Manufacturing Company,80 N. L. It. B. 163.Matter of The Dayton Steel Foundry. Company,85 N. L. It. B. 1499 ;Matter ofNicholson Transit Company,85 N. L.It. B., No.124;Matter of Continental Bus System,Inc.,84 N.L. R. B. 670;Matter of Broadway Iron and Pipe Corporation,83 N. L. It. B.942;Matter of Morley Manufacturing Company,83 N. L. It. B. 404;Matter of Hawley &Hoops,Inc.,83 N. L. It. B. 371;Matter of American Export Lines,Inc.,81 N. L. It. B.1370.'The Petitioner contends that the contract covers an inappropriate unit because work-ing foremen are included, and that it should not therefore operate as a bar. In viewof our finding,below, that working foremen are properly included in the unit, we findno merit in this contention. AEROIL PRODUCTS COMPANY, INC.6414.The appropriate unit :The parties agree that all the Employer's production and main-tenance employees, excluding office and clerical employees, profes-sional employees, watchmen, guards, and supervisors, constitute anappropriate unit.The only dispute is as to working foremen.TheEmployer and the Intervenor would include them in the unit ; thePetitioner contends that they are supervisors and should thereforebe excluded.They are included in the unit covered by the existingcontract between the Employer and the Intervenor.The Employer manufactures industrial oil burning equipment,parts, and accessories.At its plant in South Hackensack, New Jer-sey, the only plant involved in this proceeding, the Employer hasapproximately 102 production and maintenance employees and 11 or12 working foremen.Each of the working foremen has a small groupof employees for whom he lays out work, and to whom he transmitsorders given him by the production manager; but he spends approxi-mately 90 percent of his time doing the same type of work as the menin his group.He works the same hours and under the same workingconditions as other production employees and, like them, is paid onan hourly basis, although he receives 15 cents an hour more than otheremployees in the same classification.The working foreman has noauthority to hire, discharge, promote, discipline, or lay off employees,or effectively to recommend such action; he can recommend meritincreases for men in his group only to the shop steward, who takesup the matter with management.We find that working foremen arenot supervisors within the meaning of the Act, and we shall, accord-ingly, include them in the unit .5We find that all production and maintenance employees employedat the Employer's South Hackensack, New Jersey, plant, includingworking foremen, but excluding office and clerical employees, profes-sional employees, watchmen, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andMatter of Beatrice Foods Company,84 N. L. R. B. 512;Matter of William H. Hill,81N. L. R. B. 1341;Matter of Adams Motors, Inc.,80 N. L. R. B. 1518;Matter of The Stand-ard Printing Company, Inc.,80 N. L. R. B. 338. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-r-oll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by District #161 of International Association of Machinists, or byUnited Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry, Local 274, AFL, or by neither.